DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on October 24, 2019. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on October 24, 2019 has been accepted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1002 and 1024 in Fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a security device…configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A corresponding structure was found in the instant specification at, for example, paragraphs [0025], [0038], [0045], and [0087].


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the security processor”. There is insufficient antecedent basis for this limitation. Also, claim 4 recites the limitation “the at least one security character that does not include identifier characters”. The claims never previously recite a security character that does not include identifier characters. Therefore, there is a lack of antecedent basis for the limitation.
 Claim 5 recites the limitation “the security processor”. There is insufficient antecedent basis for this limitation.
Claim 6 recites the limitation “the security processor”. There is insufficient antecedent basis for this limitation.
Claim 7 recites the limitation “the security processor”. There is insufficient antecedent basis for this limitation.
Claim 12 recites the limitation “the identified public key.” There are multiple previously recited identified public keys and it is unclear as to which of the public keys the limitation is referring. 
Claim 19 recites the limitation “the identifier.” There are multiple previously recited identifiers and it is unclear as to which of the identifiers the limitation is referring.

Allowable Subject Matter
Claims 1-3, 8-11, 13-18 and 20 are allowed.
Claims 4-7, 12 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 1 recites, inter alia, “wherein the security device is configured to format the at least one security character such that only the string of characters are displayed in the web browser or the application at the user device; and a security server 

Claim 14 recites, inter alia, “add at least one security character to the string of characters to generate a watermark string where the at least one security character includes an identifier comprised of one or more identifier characters and a delete key input or a backspace key input after each of the one or more identifier characters, and transmit the watermark string to the user device, wherein the security processor is configured to format the at least one security character such that only the string of characters are displayed in the web browser or the application at the user device.”

The following is considered to be the closest prior art made of record:
Haworth et al. (U.S. Pub. No. 2018/0026947 and hereinafter referred to as Haworth) – which discloses a keystroke encryption device placed between a keyboard and a computer for encrypting keystrokes and transmitting the keystrokes to the computer (paragraph [0019] of Haworth).
Zilberman (U.S. Patent No. 7,701,364 cited in the IDS filed on 5/7/2021) – which discloses adding watermarks to passwords including using backspaces (col. 3 line 56 – col. 4 line 3)

While the prior art discloses adding watermarks to text and securing keystrokes sent from a keyboard before reaching a computer, the prior art is not considered to disclose the cited limitations (in combination with the remaining limitations) of claims 1 and 14. Therefore, claims 1 and 14 are considered to disclose allowable subject matter. Dependent claims 2-13 and 15-20 are considered to recite allowable subject matter based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pemmaraju (U.S. Pub. No. 2007/0182714) – cited for teaching securing keystrokes between a keyboard and browser – Abstract
Clubb (U.S. Patent No. 7,664,960) – cited for teaching a USB password enhancing device – Abstract and Fig. 1
Waterson (U.S. Pub. No. 2009/0254994)  - cited for teaching adding characters to a password – paragraphs [0270]-[0271]
Moskovitch (U.S. Pub. No. 2013/0263240) – cited for teaching adding hidden keystrokes to a password – paragraph [0075]



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438